By the Court.

The question here is, whether the money, due from the officer sued, had been paid over by him, before this action was commenced. He had paid it to Mr. Adams, who had been the plaintiff’s attorney in the suit for the money ; but whose power had ceased, when he received his bill of costs from the plaintiff, who took the execution into his own hands.
The defendant must be charged with knowledge, that Mr. Adams had ceased to be the plaintiff’s attorney ; for the execution was delivered to him by another agent of the plaintiff, and a personal demand was made upon him for the money, after he had received it. He was also seen in conversation with the plaintiff, when, without doubt, payment was insisted on. He paid this money in his own wrong, and it is fortunate for him that the money fell *into good hands, for he would have been liable for any loss. If the plaintiff had sued him for the penalty given by statute, for not paying over the money after demand, his payment to Adams would have been no defence.

Judgment on the verdict.